Contracts; pleading and practice; real party in interest.— On July 10, 1974 the court issued the following order:
Before Davis, Judge, Presiding, Kunzig and Bennett, Judges.
“This ‘independent action’ under Buie 152 (b) to set aside the decision in Chris Berg, Inc. v. United States, 197 Ct.Cl. 503, 455 F.2d 1037 (1972), on the basis that it was fraudulently arrived at, comes before the court on defendant’s motion to dismiss the petition. Upon consideration of the briefs and without oral argument, the court concludes that the motion should be granted since plaintiff does not constitute the ‘real party in interest’ to this dispute. Merritt v. United States, 267 U.S. 338, 340-41 (1925); Putnam Mills Corp. v. United States, 202 Ct.Cl. 1,8, 479 F.2d 1334, 1337 (1973). The court further concludes that, in any case, plaintiff’s petition fails to describe an actionable claim of fraud under Buie 152(b).
*824“it is therefore ordered that defendant’s motion to dismiss be and the saihe is granted'and the petition is dismissed.”
On December 23,1974, plaintiff’s petition for writ of cer-tiorari was denied, 419 U.S. 1089.